—Order unanimously affirmed without costs. Memorandum: In seeking modification of the alimony award in the divorce judgment, plaintiff bore the burden of making “a clear and convincing showing of a substantial change in circumstances” (Matter of Hermans v Hermans, 74 NY2d 876, 878). “Determining whether a substantial change has occurred and the extent of relief occasioned by such a change are matters addressed to the discretion of the court with each case turning on its particular facts” (Vant v Vant, 161 AD2d 636, 637; see, Matter of King v King, 193 AD2d 800, 801). Supreme Court did not abuse its discretion in denying plaintiff’s application for an upward modification of the alimony award. The record supports the findings of the court with respect to plaintiff’s income, available resources and reasonable expenses, and its conclusion that the facts do not warrant an upward modification of the alimony award in the parties’ divorce judgment. (Appeal from Order of Supreme Court, Erie County, NeMoyer, J. — Matrimonial.) Present — Pigott, Jr., P. J., Green, Hayes, Burns and Lawton, JJ.